DETAILED ACTION
This Office Action is responsive to the application filed on September 02, 2020. Claims 1-20 are pending. Claims 13-20 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-12) in the reply filed on September 21, 2022 is acknowledged.  
The traversal is on the grounds that search and examination of the entire application could allegedly be made without serious burden.  This is not found persuasive. The inventions as claimed have been shown to be distinct pursuant to MPEP § 806.05(e) & MPEP § 806.05(j). Further, search and examination burden has been established pursuant to MPEP § 808.02 (see pp. 2-3 of prior Office Action). In the instant case, each invention requires searching different classes/subclasses and employing a different field of search (e.g., employing different search strategies and search queries) as set forth in the requirement. Applicant has not specifically pointed out any supposed errors in the established burden. 
Applicant asserts Groups I-III “substantially overlap” and concludes therefrom no search and examination burden exists. This is not found persuasive. Pursuant to MPEP § 806.05, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention. In the instant case, Invention I would not infringe Invention II or Invention III; Invention II would not infringe invention I or Invention III; and Invention III would not infringe Invention I or Invention II.  Moreover, Applicant has not stated on the record or submitted evidence that the inventions are not patentably distinct. 
Additionally, pursuant to MPEP § 904.02, the search covers the claimed subject matter AND the disclosed features which might reasonably be expected to be claimed. In the instant case, if the application were not restricted to one patentably distinct species, the search would be required to cover unique features reasonably expected to be claimed for the numerous mutually exclusive configurations. It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive (which is not the case).  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-12 are objected to because of the following informalities: 
“GTG” appears in error for – gas turbine generator (GTG) – in various instances throughout claims 1-3, 5, 7, 9, 10-17 and 19-20. 
“GTGs” appears in error for – gas turbine generators (GTGs) – in various instances claims 9, 11, 13, 15 and 19
 	Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 5, the recitation “the power level is lower than an initial power level” renders the claim indefinite. It is unclear if “the power level” refers to: (i) the aforementioned “power level to be generated by the GTG” determined using the controller (claim 1, lines 4-5); (ii) the aforementioned “the power level” output by the GTG following driving of the GTG (claim 1, line 6); or another power level (such as a total power). Accordingly, the metes and bounds of “lower than an initial power level” is unclear.  
As to Claim 6, the recitation “the power level higher than an initial power level” renders the claim indefinite. It is unclear if “the power level” refers to: (i) the aforementioned “power level to be generated by the GTG” determined using the controller (claim 1, lines 4-5); (ii) the aforementioned “the power level” output by the GTG following driving of the GTG (claim 1, line 6); or another power level (such as a total power). Accordingly, the metes and bounds of “higher than an initial power level” is unclear.  
As to Claim 9, the recitation “retrieving power generated connected GTGs” renders the claim indefinite. The meaning of the limitation is unclear. 
As to Claim 12, “the scheduled shutdown of the GTG” lacks sufficient antecedent basis and renders the claim indefinite. 


Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2014/0062199
“MARTINEZ”
2008/0179959
“FOLKEN”
2016/0258363
“TIWARI”


This action references the following Foreign patent documents and/or Publications:
FOREIGN 
DOCUMENT NUMBER
HEREINAFTER
*EP 1 798 836
“WIEGMAN”

*copy provided by Applicant

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over MARTINEZ in view of FOLKEN. 
 Re Claim 1, MARTINEZ teaches a method, comprising: receiving, at a controller (load sharing controller 124) of a gas-turbine generator (GTG) (first one of generator sets 112, where driver 114 is a gas-turbine as described at ¶0019), an indication of a status of another GTG (second one of generator sets 112, where driver 114 is a gas-turbine as described at ¶0019) over an interconnect bus (bus 126) (¶¶0030, 0033, 0037; first communication signals are status signals of the generator sets and include the status of the other GTG); determining, using the controller, a power level to be generated by the GTG (¶¶0033, 0038; determined based on the first communication signals, which are status signals of the generator sets); and driving, using the controller, the GTG to output the power level (¶¶0033, 0038, 0039). 
However, MARTINEZ fails to expressly teach the determining, using the controller, of the power level to be generated by the GTG as discussed above is based on the status of the other GTG (though implicit from ¶¶0033, 0036). 
FOLKEN teaches a method comprising based on a status of another GTG [one of GA, GB, GC], determining, using an analogous controller [coordinating control unit; at least one of: 40, 42, 44, 66], a power level to be generated by a first GTG [another one of GA, GB, GC] (¶¶0039-0043). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that the determining, using the controller, of the power level to be generated by the GTG is based on the status of the other GTG, in order to provide a desired individual contribution from the GTG that best matches the GTG and the other GTG with one or more of operator input(s), power management strategies, current aggregate power demand, efficiency and/or power capacity (FOLKEN ¶¶0039-0043). 
Re Claim 2, MARTINEZ in view of FOLKEN teaches the method of claim 1, but as discussed so far fails to teach wherein the indication comprises a lack of an update from another controller of the other GTG over the interconnect bus for a threshold time. 
FOLKEN further teaches an indication comprises a lack of an update from another controller (unit control device) of the other GTG over an interconnect bus for a threshold time (in response to timer expiring, authorization is withdrawn for the generator set to connect to supply power; See Figs. 2B-2D, ¶¶0029-0037). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that the indication may comprise a lack of an update from another controller of the other GTG over the interconnect bus for a threshold time, for the reasons discussed above in Claim 1 and to provide an appropriate individual contribution from the GTG where it is determined the other GTG is unable to connect due a failure such as a failure in communication lines or a switch (¶¶0037-0038). 
Re Claim 3, MARTINEZ in view of FOLKEN teaches the method of claim 1. MARTINEZ further teaches wherein the indication comprises a message (communication signal) from another controller 122 of the other GTG over the interconnect bus (¶¶0024-0026, 0030, 0033). 
Re Claim 4, MARTINEZ in view of FOLKEN teaches the method of claim 1. MARTINEZ further teaches wherein the interconnect bus comprises a wireless connection for the controller (¶0029). 
Re Claim 5, MARTINEZ in view of FOLKEN teaches the method of claim 1 as discussed above.  MARTINEZ in view of FOLKEN as discussed so far fails to teach wherein the status comprises an offline status of the other GTG, and the power level is lower than an initial power level. 
FOLKEN further teaches wherein the status comprises an offline status (¶0039-0041). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the status so it is an offline status, for the reasons discussed above. MARTINEZ further teaches wherein power level changes to meet current demands, including wherein a power level is lower than an initial power (¶¶0003, 0033), as does FOLKEN (¶¶0039-0040). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such the status comprises an offline status of the other GTG, and the power level is lower than an initial power level, in order to meet changing demands of a power load (MARTINEZ ¶¶0003, FOLKEN ¶¶0039-0041). 
Re Claim 6, MARTINEZ in view of FOLKEN teaches the method of claim 1 as discussed above.  MARTINEZ in view of FOLKEN as discussed so far fails to teach the status comprises an online status, and the power level is higher than an initial power level. 
FOLKEN further teaches wherein the status comprises an online status (¶0039-0041). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the status so it is an online status, for the reasons discussed above. MARTINEZ further teaches wherein power level changes to meet current demands, including wherein a power level is higher than an initial power (¶¶0003, 0033), as does FOLKEN (¶¶0039-0040). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such the status comprises an online status, and the power level is higher than an initial power level, in order to meet changing demands of a power load (MARTINEZ ¶¶0003, FOLKEN ¶¶0039-0041).
Re Claim 7, MARTINEZ in view of FOLKEN teaches the method of claim 1. MARTINEZ further teaches the method comprising determining a generated power for the GTG (¶¶0024, 0028).
Re Claims 8-9, MARTINEZ in view of FOLKEN teaches the method of claim 7 above, but as discussed so far fail to teach publishing the generated power to the interconnect bus and comprising retrieving power generated connected GTGs in a power network comprising the GTG and the other GTG.
MARTINEZ further teaches communicating data from controllers 122 to controller 124 via the ethernet bus 126 and the load sharing controller may include an operating interface that displays power of each generator set (¶¶0027-0030) . It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of MARTINEZ in view of FOLKEN such that it includes publishing the generated power to the interconnect bus so that it may be displayed on the load sharing controller operator interface (¶¶0028-0029) and determining power generated for each GTGs in the power network comprising the GTG and the other GTG so that it may also be displayed on the load sharing controller operator interface (¶¶0028-0029

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MARTINEZ in view of FOLKEN as applied above, further in view of TIWARI. 
Re Claim 10, MARTINEZ in view of FOLKEN teaches the method of claim 1 as discussed above. However, MARTINEZ in view of FOLKEN as discussed so far fails to teach comprising determining that the GTG was scheduled to go offline before receiving the indication. 
TIWARI teaches a method for predictively scheduling offline periods for a GTG in advance of the operation (Figs. 18-21; ¶¶0143-0181), wherein turndown/shutdown is considered for off-peak periods such as overnight periods (¶0147). FOLKEN further teaches generator sets may be cyclically initiated or initiated based on operator inputs (¶¶0028, 0030). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of MARTINEZ in view of FOLKEN such that it includes determining that the GTG was scheduled to go offline (at a future time) before receiving the indication (in advance), in order effectively pre-schedule shutdown to match demand while balancing numerous operational tradeoffs over a future period (TIWARI ¶¶0160-0165). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MARTINEZ in view of FOLKEN and TIWARI as applied above, further in view of WIEGMAN. 
Re Claim 11, MARTINEZ in view of FOLKEN and TIWARI teaches the method of claim 10, but as discussed above fails to teach the method further comprising determining that remaining online GTGs in a plurality of connected GTGs including the GTG and the other GTG cannot meet a threshold power for the connected GTGs with the GTG offline. 
	WIEGMAN teaches a system (¶0010) and method for determining a number of online generator in a plurality of connected generators required to meet a threshold power for the connected generators with the generators offline and to activate and/or deactivate generators accordingly (¶¶0016-0017, 0019, 0024). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that it further includes determining that remaining online GTGs in a plurality of connected GTGs including the GTG and the other GTG cannot meet a threshold power for the connected GTGs with the GTG offline, in order activate a sufficient number of generators to meet demanding and/or balance power and/or allow individual generator adjustments (¶0006). 
Re Claim 12, MARTINEZ in view of FOLKEN, TIWARI and WIEGMAN teaches the method of claim 11, but as discussed above fails to teach wherein determining the power level comprises stopping the scheduled shutdown of the GTG from occurring in response to determining that the remaining online GTGs cannot meet the threshold power.
TIWARI teaches a method for predictively scheduling offline periods for a GTG in advance of the operation (Figs. 18-21; ¶¶0143-0181) and WIEGMAN teaches determining a number of online generator in a plurality of connected generators required to meet a threshold power for the connected generators with the generators offline and to activate and/or deactivate generators accordingly (¶¶0016-0017, 0019, 0024).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method wherein wherein determining the power level comprises stopping the scheduled shutdown of the GTG from occurring in response to determining that the remaining online GTGs cannot meet the threshold power, by monitoring how many generators need to be operated to meet at threshold power as taught by WIEGMAN, in order activate a sufficient number of generators to meet demanding and/or balance power and/or allow individual generator adjustments (¶0006).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
September 26, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741